                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SCOOTER LYNN ROBINSON                                                                 PLAINTIFF

v.                                                                     No. 4:18CV229-GHD-DAS

JERRY WILLIAMS, ET AL.                                                            DEFENDANTS


                      ORDER DENYING PLAINTIFF’S MOTION [14]
                              TO SERVE SUMMONS

       This matter comes before the court on the plaintiff’s motion [14] to serve summons. As this

case has been dismissed the motion is DENIED.

       SO ORDERED, this, the 15th day of January, 2020.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
